DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 September 2021 has been entered.
 
Status of Claims
Claims 1-22 of US Application No. 16/176,953 are currently pending and have been examined. Applicant amended claims 1, 5, 6, 11, 16, 19 and 21.

Response to Arguments
The previous objection to claim 11 is withdrawn in consideration of amended claim 11 submitted by Applicant.

 Applicant’s arguments, see REMARKS, filed 03 September 2021, with respect to the rejection of claims 1-22 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the previous rejections of claims 1-22 under § 103 are withdrawn.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 10-13, 15, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen et al. (US 2015/0009485 A1, “Mheen”) in view of Song (US 2019/0331775 A1), Buettner et al. (US 2018/0267148 A1, “Buettner”), Berger et al. (US 10,556,585, “Berger”) and Eichenholz et al. (US 2019/0129009 A1, “Eichenholz”).

	Regarding claims 1 and 19, Mheen discloses a laser radar system and teaches:
a laser emitter to emit a first laser beam of a sequence of laser beams (pulse laser 111 – see at least Fig. 2 and ¶ [0052]), the sequence of laser beams emitted in a first plane by a rotating optic (optical deflector 113 – see at least Fig. 2 and ¶ [0052]; optical deflector 113 may use a polygonal rotating mirror motor-driven to sequentially output a laser pulse to a plurality of locations of a target 114 – see at least ¶ [0063]);
a diffusing optic that diffuses the first laser beam to produce a single diffused first laser beam that is diffused (light-transmission optical system 112 may be a diffusor – see at least Fig. 2 and ¶ [0049]; NOTE: the order of optical deflector 113 and optical system 112 may be reversed – see at least ¶ [0049]) [ ];
[ ] such that the [ ] single diffused first laser beam contacts a greater area of the object to be detected than the first laser beam would without being diffused by the diffusing optic, wherein the object to be detected reflects at least a portion ("the reflection") of the single diffused first laser beam back toward a detector of the LIDAR device (i.e., diffusing the laser beam will inherently cause the laser beam to contact a greater area of the object to be detected; laser light radiated to a certain region in such a manner enters target 114 and is reflected – see at least ¶ [0049]);
a focusing optic that focuses the reflection of the single diffused first laser beam, off of the object to be detected and onto the detector that receives the focused reflection of the single diffused first laser beam off of the object to be detected, wherein the focusing optic focuses the reflection of the first laser beam onto the detector [ ] (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]);
[ ]; and
a processing module coupled to the detector [ ], the processing module configured to generate LIDAR information (a signal reading unit reads a laser beam detected by wide-area photo detector 117 and an image processing unit uses laser beam information read by the signal reading unit to calculate a distance to target 114– see at least ¶ [0053]-[0054]) [ ].

Mheen fails to teach diffused in a second plane that is perpendicular to the first plane; a fixed reflector configured to reflect the single diffused first laser beam toward an object to be detected; a peak detection module configured to determine a peak magnitude of the focused reflection of the single diffused first laser beam off of the object, and a time at which the peak magnitude occurred, relative to a 

However, Song discloses a LIDAR device and teaches:
a laser emitter to emit a first laser beam of a sequence of laser beams (laser pulse emitting unit 104 emits a beam of outgoing laser pulses 113 – see at least ¶ [0044]), the sequence of laser beams emitted in a first plane by a rotating optic (the beam of outgoing laser pulses 113 can be steered or scanned by laser pulse scanner 105 in one or more directions – see at least ¶ [0044]; e.g., pulses emitted at a vertical steering angle);
a diffusing optic that diffuses the first laser beam to produce a single diffused first laser beam that is diffused in a second plane that is perpendicular to the first plane (diffractive optical element can expand outgoing laser pulses emitted at a vertical steering angle in an horizontal direction – see at least ¶ [0070]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide for diffusing in a second plane that is perpendicular to the first plane, as taught by Song, to increase the resolution of the LIDAR device (Song at ¶ [0069]).

Buettner discloses a LIDAR sensor and teaches:
a fixed reflector configured to reflect the single diffused first laser beam toward an object to be detected (mirror 52 reflects light from pivotable deflection mirror 18 – see at least Fig. 5 and ¶ [0020], [0032]).



Further, Berger discloses a LIDAR system and teaches:
a peak detection module configured to determine a peak magnitude of the focused reflection of the single diffused first laser beam off of the object, and a time at which the peak magnitude occurred, relative to a time when the first laser beam was emitted (functional block 404 may determine parameters of return pulse 402, such as peak magnitude and time delay, i.e., time of flight – see at least Fig. 4 and c. 9, l. 31-48); 
a processing module coupled to the peak detection module, the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam (time of flight may be used to determine distance to an object while peak magnitude may be used to determine optical characteristics, such as reflectivity – see at least c. 9, l. 49-62);. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a peak detection module and generate LIDAR information from the peak magnitude, as taught by Berger, to determine optical characteristics of the object (Berger at c. 9, l. 49-62) to inform guidance, navigation and control systems of the autonomous vehicle of obstacles (Berger at c. 1, l. 44-51).

Finally, Examiner notes that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The instant claim is directed to a LIDAR device. The LIDAR device is used in an autonomous driving vehicle. See claim preamble. The recitation “wherein the LIDAR information is utilized to navigate the ADV responsive to one or more obstacles detected by the LIDAR device” is merely an intended use recitation of the claimed LIDAR device. The combination of the prior art as indicated above teaches all of the structural elements of the claim. Therefore, this recitation does not differentiate the claimed LIDAR device from the prior art.

This claim recitation is also taught by the prior art. Eichenholz, for example, discloses a LIDAR system and teaches:
wherein the LIDAR information is utilized to navigate the ADV responsive to one or more obstacles detected by the LIDAR device (the autonomous-vehicle driving system may receive information from the LIDAR system 100 and provide control signals to the vehicle’s driving systems – see at least ¶ [0048]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to utilize LIDAR information to navigate, as taught by Eichenholz, to assist a driver in the driving process to avoid collisions and accidents (Eichenholz at ¶ [0047]).

Regarding claim 2, Eichenholz further teaches:
wherein the focusing optic comprises a concave lens or a convex lens (lens 330 is a convex lens – see Fig. 3).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide a concave or convex lens, as further taught by Eichenholz, to focus the reflected light onto the detector (Mheen at ¶ [0050]; Eichenholz at ¶ [0036]).

Regarding claim 3, Song further teaches:
wherein the focusing optic comprises an imaging lens (imaging lens 115 – see at least Fig. 1).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide an imaging lens, as further taught by Song, to focus the reflected beams on the detector (Song at ¶ [0046]).

Regarding claim 5, Song further teaches:
wherein the focusing optic focuses the reflection of the single diffused first laser beam, that was diffused in the second plane, in both in the first plane and second plane (imaging lens 115 focuses beams on photodetector 117 – see at least Fig. 1 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide for focusing in both the first and second planes, as further taught by Song, to increase the resolution of the LIDAR device (Song at ¶ [0069]).

Regarding claim 7, Eichenholz further teaches:
a collimating lens that collimates the first emitted laser beam before the diffusing optic diffuses the first laser beam in the second plane (output beam of light 125 emitted by light source 110 may be a collimated optical beam – see at least ¶ [0034]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide for collimating the first emitted laser beam, as further taught by Eichenholz, to adjust the beam size to a desired size (Eichenholz at ¶ [0036]).

Regarding claim 8, Song further teaches:
wherein the diffusing optic comprises a linear diffuser (diffractive optical element can expand outgoing laser pulses emitted at a vertical steering angle in a horizontal direction – see at least ¶ [0070]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide for diffusing in a second plane that is perpendicular to the first plane, as taught by Song, to increase the resolution of the LIDAR device (Song at ¶ [0069])

Regarding claim 10, Berger further teaches: 
wherein the processing module is further configured to correlate the peak magnitude to an intensity of the focused reflection of the first laser beam (peak magnitude may be used to determine optical characteristics, such as reflectivity – see at least c. 9, l. 49-62).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a peak detection module and generate LIDAR information from the peak magnitude, as taught by Berger, to determine optical characteristics of the object (Berger at c. 9, l. 49-62) to inform guidance, navigation and control systems of the autonomous vehicle of obstacles (Berger at c. 1, l. 44-51).

	Regarding claim 11, Mheen discloses a laser radar system and teaches:
a light detection and range (LIDAR) device, wherein the LIDAR device comprises: 
a laser transmitter to emit a first laser beam of a sequence of laser beams (pulse laser 111 – see at least Fig. 2 and ¶ [0052]), the sequence of laser beams emitted in a first plane by a rotating optic (optical deflector 113 – see at least Fig. 2 and ¶ [0052]; optical deflector 113 may use a polygonal rotating mirror motor-driven ; 
a diffusing optic that diffuses the first laser beam to produce a single diffused laser beam that is diffused (light-transmission optical system 112 may be a diffusor – see at least Fig. 2 and ¶ [0049]; NOTE: the order of optical deflector 113 and optical system 112 may be reversed – see at least ¶ [0049]) [ ];
[ ] such that the [ ] single diffused first laser beam contacts a greater area of the object to be detected than the first laser beam would without being diffused by the diffusing optic, wherein the object to be detected reflects at least a portion ("the reflection") of the single diffused first laser beam back toward a detector of the LIDAR device (i.e., diffusing the laser beam will inherently cause the laser beam to contact a greater area of the object to be detected; laser light radiated to a certain region in such a manner enters target 114 and is reflected – see at least ¶ [0049]);
a focusing optic that focuses the reflection of the single diffused first laser beam, off of the object to be detected and onto the detector that receives the focused reflection of the single diffused first laser beam off of an object to be detected, wherein the focusing optic focuses the reflection of the first laser beam onto the detector [ ] (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]);
[ ];
a processing module coupled to the detector [ ], the processing module configured to generate LIDAR information [ ] (a signal reading unit reads a laser beam detected by wide-area photo detector 117 and an image processing unit uses laser beam information read by the signal reading unit to calculate a distance to target 114 – see at least ¶ [0053]-[0054]). ;
[ ].

Mheen fails to teach diffusing in a second plane that is perpendicular to the first plane; a fixed reflector configured to reflect the single diffused first laser beam toward an object to be detected; a peak detection module configured to determine a peak magnitude of the focused reflection of the single diffused first laser beam off of the object, and to determine a time at which the peak magnitude occurred, relative to a time at which the first laser beam was emitted; a processing module coupled to the peak detection module; a perception and planning system coupled to the LIDAR device and configured to receive and utilize the LIDAR information to perceive a driving environment surrounding the ADV and to control the ADV to navigate the driving environment.

However, Song discloses a LIDAR device and teaches:
a laser transmitter to emit a first laser beam of a sequence of laser beams (laser pulse emitting unit 104 emits a beam of outgoing laser pulses 113 – see at least ¶ [0044]), the sequence of laser beams emitted in a first plane by a rotating optic (the beam of outgoing laser pulses 113 can be steered or scanned by laser pulse scanner 105 in one or more directions – see at least ¶ [0044]; e.g., pulses emitted at a vertical steering angle);
a diffusing optic that diffuses the first laser beam to produce a single diffused first laser beam that is diffused in a second plane that is perpendicular to the first plane (diffractive optical element can expand outgoing laser pulses emitted at a vertical steering angle in an horizontal direction – see at least ¶ [0070]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide for diffusing in a second plane that is perpendicular to the first plane, as taught by Song, to increase the resolution of the LIDAR device (Song at ¶ [0069]).

Buettner discloses a LIDAR sensor and teaches:
a fixed reflector configured to reflect the single diffused first laser beam toward an object to be detected (mirror 52 reflects light from pivotable deflection mirror 18 – see at least Fig. 5 and ¶ [0020], [0032]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a reflector, as taught by Buettner, to direct the scanning beam toward objects for locating the objects (Buettner at Fig. 5 and ¶ [0003], [0022]).

Further, Berger discloses a LIDAR system and teaches:
a peak detection module configured to determine a peak magnitude of the focused reflection of the single diffused first laser beam off of the object, and a time at which the peak magnitude occurred, relative to a time when the first laser beam was emitted (functional block 404 may determine parameters of return pulse 402, such as peak magnitude and time delay, i.e., time of flight – see at least Fig. 4 and c. 9, l. 31-48); 
a processing module coupled to the peak detection module, the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam (time of flight may be used to determine distance to an object while peak magnitude may be used to determine optical characteristics, such as reflectivity – see at least c. 9, l. 49-62);. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a peak detection module and generate LIDAR information from the peak magnitude, as taught by Berger, to determine optical characteristics of the object (Berger at c. 9, l. 49-62) to inform guidance, navigation and control systems of the autonomous vehicle of obstacles (Berger at c. 1, l. 44-51).

Finally, Eichenholz discloses a LIDAR system and teaches:
a perception and planning system coupled to the LIDAR device and configured to receive and utilize the LIDAR information to perceive a driving environment surrounding the ADV and to control the ADV to navigate the driving environment (the autonomous-vehicle driving system may receive information from the LIDAR system 100 and provide control signals to the vehicle’s driving systems – see at least ¶ [0048]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to utilize LIDAR information to navigate, as taught by Eichenholz, to assist a driver in the driving process to avoid collisions and accidents (Eichenholz at ¶ [0047]).

Regarding claim 12, Eichenholz further teaches:
wherein the focusing optic comprises a concave lens or a convex lens (lens 330 is a convex lens – see Fig. 3).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide a concave or convex lens, as further taught by Eichenholz, to focus the reflected light onto the detector (Mheen at ¶ [0050]; Eichenholz at ¶ [0036]).

Regarding claim 13, Song further teaches:
wherein the focusing optic comprises an imaging lens (imaging lens 115 – see at least Fig. 1).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide an imaging lens, as further taught by Song, to focus the reflected beams on the detector (Song at ¶ [0046]).

Regarding claim 15, Song further teaches:
wherein the focusing optic focuses the reflection of the single diffused first laser beam, that was diffused in the second plane, in both in the first plane and second plane (imaging lens 115 focuses beams on photodetector 117 – see at least Fig. 1 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide for focusing in both the first and second planes, as further taught by Song, to increase the resolution of the LIDAR device (Song at ¶ [0069]).

Regarding claim 17, Eichenholz further teaches:
a collimating lens that collimates the first emitted laser beam before the diffusing optic diffuses the first laser beam in the second plane (output beam of light 125 emitted by light source 110 may be a collimated optical beam – see at least ¶ [0034]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide for collimating the first emitted laser beam, as further taught by Eichenholz, to adjust the beam size to a desired size (Eichenholz at ¶ [0036]).

Regarding claim 18, Song further teaches:
wherein the diffusing optic comprises a linear diffuser (diffractive optical element can expand outgoing laser pulses emitted at a vertical steering angle in a horizontal direction – see at least ¶ [0070]).



Regarding claim 21, Song further teaches:
the focusing optic further focuses the reflection of the diffused first laser beam, that was diffused in the second plane, in both the first plane and the second plane (imaging lens 115 focuses beams on photodetector 117 – see at least Fig. 1 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide for focusing in both the first and second planes, as further taught by Song, to increase the resolution of the LIDAR device (Song at ¶ [0069])

Regarding claim 22, Eichenholz further teaches:
wherein the focusing optic comprises one of a biconic lens, a concave lens, a convex lens, or an imaging lens (lens 330 is a convex lens – see Fig. 3).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to provide a concave or convex lens, as further taught by Eichenholz, to focus the reflected light onto the detector (Mheen at ¶ [0050]; Eichenholz at ¶ [0036]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen in view of Song, Buettner, Berger and Eichenholz, as applied to claims 1 and 11 above, and further in view of McMichael et al. (US 2018/0188545 A1, “McMichael”).


wherein the focusing optic comprises a biconic lens (lens group 316 steers optical path 310 to detector 312 – see at least Fig. 3 and ¶ [0037]; a lens group may have a biconic or a rotationally asymmetric shape – see at least Fig. 6 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined LIDAR system of modified the combined laser radar system of Mheen, Song, Buettner, Berger and Eichenholz to use a lens known in the art such as a biconic lens, as taught by McMichael, to reduce the number of optical elements and reduce the size of the LIDAR system (McMichael at ¶ [0013]).

Claims 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen in view of Song, Buettner, Berger and Eichenholz, as applied to claims 1 and 11 above, and further in view of Shi et al. (US 2021/0011128 A1, “Shi”).

Regarding claims 6, 16 and 20, Mheen in view of Song, Buettner, Berger and Eichenholz fail to teach but Shi discloses a laser radar system and teaches:
wherein the focusing optic focuses the reflection of the single diffused first laser beam at a point in front of, or behind, the detector (receiving lens 22 may focus the reflected beam in front of, behind, or exactly on the detection surface of the photodetector array – see at least Fig. 1 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined LIDAR system of Mheen in view of Song, Buettner, Berger and Eichenholz to focus the reflection at a point in front of or behind the detector, as taught by Shi, to receive and sense the reflected light (Shi at ¶ [0045]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mheen in view of Song, Buettner, Berger and Eichenholz, as applied to claim 1 above, and further in view of Lavi et al. (US 2015/0035974 A1, “Lavi”).

Regarding claim 9, Mheen in view of Song, Buettner, Berger and Eichenholz fail to teach but Lavi discloses a combined imager and range finder and teaches:
wherein the detector comprises an array of photo detectors (imaging sensor 12 may include an array of a plurality of photodetector elements – see at least Fig. 3 and ¶ [0038]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined LIDAR system of Mheen in view of Song, Buettner, Berger and Eichenholz to provide an array of photo detectors, as taught by Lavi, to acquire images of the field of view of the imaging sensor (Lavi at ¶ [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668